DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on 11/12/2020 has been considered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 4-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102 as being anticipated by Tsukano et al (WO Pub: 2020256116) (Foreign Priority Date: 06/20/2019).
 	Regarding claim 1, Tsukano et al teaches: An information processing system comprising: an acquisition unit that acquires a congestion level of a facility; and a determination unit that determines arrangement or working time of the facility based on the congestion level, time, and a characteristic of the facility [page 18: p03, p09, p11].
Regarding claim 4, Tsukano further teaches: The information processing system according to claim 1, wherein the characteristic includes a type of the facility [page 18: p09, p11 (shared office)].

Regarding claim 5, Tsukano further teaches: The information processing system according to claim 1, wherein the characteristic includes location information on the facility [abstract, page 6: p04].

 	Regarding claim 6, Tsukano further teaches: The information processing system according to claim 5, wherein the location information includes a distance relationship to another facility [abstract, page 14: p02].

Regarding claim 8, Tsukano further teaches: The information processing system according to claim 1 further comprising a notification unit that provides aDocket No. J-20-0239 40 notification of information indicating the arrangement or the working time [page 3: p01].

 	Regarding claim 9, Tsukano further teaches: The information processing system according to claim 1, wherein the facility is a public facility [page 6: p03-p05].

Claim 11 has been analyzed and rejected with regard to claim 1.

	Claim 12 has been analyzed and rejected with regard to claim 11 and in accordance with Tsukano’s further teaching on: A non-transitory storage medium storing a program that causes a computer to perform [page 19: p04].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano et al (WO Pub: 2020256116) and in further view of Choi et al (US Pub: 2019/0019207).
Regarding claim 2, Tsukano et al does not specify acquiring a congestion level based on a video.  In the same field of endeavor, Choi et al teaches: The information processing system according to claim 1, wherein the acquisition unit acquires the congestion level based on a video including visitors visiting the facility or related items related to the visitors [p0008, p0020, p0094].  Therefore, given Choi et al’s prescription on determining congestion level based on capture video information, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to determine congestion level based on video image of visitors for obtaining real time data analysis.

Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Choi et al further teaches: The information processing system according to claim 2, wherein the acquisition unit acquires the congestion level based on traffic lines of the visitors or the related items measured from the video [p0092-p0096].

	Regarding claim 10, the rationale applied to the rejection of claim 2 has been incorporated herein.  Choi et al further teaches: The information processing system according to claim 2 further comprising an image capture device that captures the video including the visitors or the related items [p0043-p0047].

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukano et al (WO Pub: 2020256116) and in further view of Mihashi (JP Pub: 2017107325 A).
Regarding claim 7, Tsukano does not specify maintenance of a facility.  In the same field of endeavor, Mihashi teaches: The information processing system according to claim 1, wherein the determination unit determines maintenance or abolition of the facility [page 9: p03].  Therefore, given Mihashi’s prescription on maintenance schedule, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to apply maintenance schedule based on congestion of an area or a facility in order to proper schedule office accessibility.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674